Two bills of indictment were returned against the defendant charging him with a violation of the prohibition law on 5 August, 1929, and 30 March, 1930, respectively. Without objection the indictments were tried together, and on each the defendant was convicted. In the first, judgment was pronounced, but execution was suspended upon terms to which the defendant consented; in the second, the defendant was sentenced to imprisonment and to the roads.
The record contains only two exceptions. The first relates to the refusal of the judge to set aside the verdict on the ground that it was contrary to the weight of the evidence — a matter within the discretion of the judge and not reviewable on appeal when not abused. Hokev. Tilley, 174 N.C. 658; Bailey v. Mineral Co., 183 N.C. 525.
The second exception is that as both indictments were tried together only one judgment should have been pronounced. The defendant was tried upon distinct indictments which the trial court was authorized to consolidate. C. S., 4622.
Where there are several counts and each is for a distinct offense, a general verdict of guilty will apply to each and judgment may be pronounced on each count. S. v. Mills, 181 N.C. 530. In any event since the sentences are concurrent the defendant was not prejudiced in this respect.
No error. *Page 601